         Case: 19-70232, 03/06/2019, ID: 11218769, DktEntry: 13, Page 1 of 3
                                                                           FILED
                    UNITED STATES COURT OF APPEALS                           MAR 6 2019

                                                                        MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                         U.S. COURT OF APPEALS




In re: KERMIT ALEXANDER and                      No. 19-70232
BRADLEY WINCHELL,
______________________________                   D.C. Nos. 3:06-cv-00219-RS
                                                           3:06-cv-00926-RS
KERMIT ALEXANDER and BRADLEY                     Northern District of California,
WINCHELL,                                        San Francisco

              Movants-Petitioners,
 v.                                              ORDER

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF
CALIFORNIA, SAN FRANCISCO,

              Respondent,

MICHAEL ANGELO MORALES; et al.,

              Plaintiffs-
              Real Parties in Interest,

RALPH M. DIAZ, Acting Secretary for
the California Department of Corrections
and Rehabilitation; et al.,

              Defendants-
              Real Parties in Interest.


Before: SILVERMAN and TALLMAN, Circuit Judges.

      Petitioners on January 22, 2019 filed a mandamus petition, seeking an order

vacating “all stays of execution and associated prohibitions of preparatory actions”
         Case: 19-70232, 03/06/2019, ID: 11218769, DktEntry: 13, Page 2 of 3



ordered by the district court. See Petition (DE #1) at 31. On February 5, 2019, a

motions panel (1) ordered responses and a reply to the mandamus petition; and (2)

directed the Clerk to refer the mandamus petition (19-70232) for decision to the

same panel assigned to Kevin Cooper, et al v. Edmund Brown, No. 18-16547 (the

prosecutors’ appeal from the same underlying district court case).

      On February 19, 2019, Petitioners in the mandamus action, filed a Motion

For Partial Stay (DE# 7), seeking to stay the district court’s orders “to the extent

they enjoin mere preparatory activities needed” for the resumption of executions in

California. See Motion at 1. The Appellate Commissioner on February 26, 2019

referred the Motion For Partial Stay to the merits panel.

      Petitioners move for reconsideration of the order referring the Motion For

Partial Stay to the merits panel. Petitioners’ motion for reconsideration (DE #9) is

GRANTED. The Appellate Commissioner’s February 26, 2019 order, to the extent

that it referred the Motion For Partial Stay to the merits panel, is vacated.

      Petitioners’ Motion For Partial Stay (DE #7) – seeking a temporary stay,

until the merits panel decides the underlying mandamus petition, of the district

court’s orders that prohibit preparatory actions needed for the resumption of

executions in California – is DENIED. Real Parties in Interest - Plaintiffs’




                                           2
         Case: 19-70232, 03/06/2019, ID: 11218769, DktEntry: 13, Page 3 of 3



opposed motion (DE #10) to extend the time to respond to the Motion For Partial

Stay is DENIED as moot.

      In all other respects, the Appellate Commissioner’s February 26, 2019 order

remains in effect. The responses by Real Parties in Interest to the mandamus

petition are due March 28, 2019. Absent extraordinary circumstances, no further

extension of time will be granted for Real Parties in Interest to respond. The

district court’s optional response to the mandamus petition is due March 28, 2019.

The responses shall not exceed 8,400 words. Petitioners may file a reply, not to

exceed 4,200 words, by April 11, 2019.

      The Clerk shall serve the district judge with a copy of this order.




                                          3
